Citation Nr: 0726816	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the purchase of a van is an allowable medical expense 
for VA pension purposes.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1950 to September 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The case was subsequently transferred to the 
Houston, Texas RO, who it appears currently has jurisdiction 
of the matter.  

In his March 2004 substantive appeal, the veteran requested a 
hearing at the RO before a Veterans Law Judge; however, as 
noted in a June 2007 report of contact form, the veteran 
withdrew his hearing request.  


FINDING OF FACT

The veteran's purchase of a van in 2002 is not reasonably 
related to his medical care.  


CONCLUSION OF LAW

The veteran's purchase of a van in 2002 is not an allowable 
medical expense for VA pension purposes by operation of law.  
38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.272(g) 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In this case, the RO has not provided the veteran notice of 
the VCAA.  In any event, the factual evidence is not 
dispositive here.  Instead, this case involves regulatory 
interpretation.  Because the VCAA has no effect on claims 
when the question is limited to a matter of law, including 
regulatory interpretation, and as there is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claim, the provisions of the VCAA do not 
apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Nonservice-connected pension benefits are governed by income 
limitations which require that, the annual rate of pension be 
reduced by the amount of the annual income of the veteran.  
See 38 U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3(a)(3); 3.23(b), 
(d)(5) (2006).  The statute and VA regulations provide that 
"annual income", as defined by statute and applicable 
regulation, includes payments of any kind from any source, 
unless explicitly exempted by statute or regulation.  38 
U.S.C.A. § 1503(a); 38 C.F.R. § 3.271; see 38 C.F.R. § 3.272 
(setting forth exclusions from income).  

Medical expenses in excess of 5 percent of the maximum annual 
pension rate, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

Analysis

The veteran contends that the purchase of a van in 2002 is a 
valid medical expense and that as such it should be used in 
the calculation of his pension award.  He indicated that he 
required an electric wheelchair because he could no longer 
push himself in a manual wheelchair due to severe 
disabilities, and that his new electric chair would not fit 
in his car.  He then purchased a van to accommodate the new 
electric chair.  He asserted that his doctors agreed that a 
van would be necessary for him "to have any kind of life."  
He asserted that he was told and believed that the van was a 
medical necessity.  He stated that without the van, he would 
be "a prisoner" in his own house and would not be able to 
attend appointments, shopping, etc.  He indicated that his 
electric wheelchair afforded him an independence he could not 
attain with use of his manual wheelchair.  

By letter in September 2003, the RO notified the veteran that 
his claimed expense from the purchase of a van was not a 
valid medical expense.  After consideration of the matter, 
the Board agrees that the purchase of the van is not an 
allowable medical expense to be used in computing the 
veteran's annual income for VA pension purposes.  

In January 2003, the veteran submitted an Improved Pension 
Eligibility Verification Report (VA Form 21-0516-1), on which 
he reported his annual income for purposes of determining his 
pension award.  Attached to the report was the veteran's 
Medical Expense Report (VA Form 21-8416), on which he 
itemized his medical expenses for 2002.  Included with his 
medical expenses on this form (and on another form filed 
later in January 2003) was the cost of a van as a "medical 
necissity [sic]" to carry his wheelchair.  The veteran 
subsequently submitted a copy of the purchase agreement for 
the new van.  

As explained in a note on the front page of the Medical 
Expense Report, a claimant "may report any medical expenses 
which are reasonably related to medical care."  Examples of 
such include office visits, medicines, home health services, 
and "transportation for medical purposes (.20 per mile plus 
parking and tolls or fares for taxis, buses, etc.)."  In 
other words, VA has specified the type and purpose of 
transportation that may be considered a valid medical 
expense.  While the list of allowable medical expenses does 
not appear to be all inclusive, the cost of purchasing a 
vehicle is not contemplated as a valid medical expense.  
Rather, VA does consider as a valid expense the cost of 
operating one's personal vehicle solely for medical means.   

In this case, the veteran desires VA to consider the cost of 
his van (i.e., financed at $186.45 per month) to be a medical 
expense, when in fact he uses the van for purposes other than 
that which would be reasonably construed as medical care.  
For example, by his own admission the veteran uses his van 
for shopping.  Clearly, the veteran was motivated to purchase 
the van because of his medical condition; that is to say, 
without his medical condition being what it is he probably 
would not have incurred the expense of the van.  In any case, 
VA has specifically provided that costs of transportation 
reasonably related to medical care may be claimed as 20 cents 
per mile plus parking and tolls, in the course of using one's 
personal vehicle.  The veteran has not claimed such expenses, 
nor is he precluded from doing so, but he instead desires VA 
to bear the cost of the purchase of his new vehicle.  In the 
Board's judgment, the veteran's purchase of a new van in 2002 
is not reasonably related to his medical care and is 
therefore not an allowable medical expense.   

As discussed, the veteran's van purchase in 2002 is not a 
valid medical expense for VA pension purposes under the law.  
Where the law and not the evidence is dispositive, the claim 
is denied because of lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the purchase of a van is not an allowable medical expense 
for VA pension purposes, the appeal is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


